Citation Nr: 0531994	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 1943 
to November 1945.  The Board notes that the veteran's claims 
file contains official documentation that verifies his status 
as a combat veteran, such as his receipt of the Purple Heart.  
See 38 U.S.C.A. § 1154(b) (West 2002).  He died in May 2001.  
The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision rendered by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant service 
connection for the veteran's cause of death.  In December 
2003, the appellant had a Travel Board Hearing at the RO 
before the undersigned Acting Veterans Law Judge.  The Board 
remanded the appellant's claim in order to obtain a VA 
medical opinion in June 2004.

In Blount v. West, 11 Vet. App. 34, 36 (1998) (per curiam), 
the United States Court of Appeals for Veterans Claims 
(Court) held that pursuant to 38 U.S.C.A. § 5101(b)(1), a 
claim by a surviving spouse for service connection for the 
cause of the veteran's death encompassed a claim for DIC 
benefits under 38 U.S.C. § 1318.  The RO informed the 
appellant in November 2001 that her claim for entitlement to 
DIC benefits under 38 U.S.C. § 1318 was deferred.  As this 
matter has not been addressed by the RO, it is again referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

In this case, the appellant contends that the veteran's 
service-connected PTSD disability and trench foot disability 
residuals were contributory causes of his death from 
cardiopulmonary arrest.  In the December 2003 hearing 
transcript, the appellant indicated that she believed 
circulatory problems associated with the veteran's service-
connected bilateral trench foot/cold injury residuals, and 
stress caused by the veteran's service-connected PTSD, 
contributed to his death from a cardiopulmonary arrest.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2005).  

At the time of his death, the veteran was service-connected 
for disabilities including:  PTSD (30 percent disabling); 
residuals of trench foot in each foot (30 percent disabling 
for each foot); degenerative joint disease of the lumbosacral 
spine (20 percent disabling); scar of the abdomen (10 percent 
disabling); noncompensable (zero percent) disability ratings 
for tinnitus, left arm scar, right hip scar, right calf scar, 
and bilateral sensorineural hearing loss.  The Board notes 
that generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  See 38 
C.F.R. § 3.312(c)(2) (2005).

The veteran died in May 2001.  The veteran's death 
certificate lists the immediate cause of his death as 
cardiopulmonary arrest due to or as a consequence of renal 
failure, due to or as a consequence of respiratory failure.  
In a January 2004 private medical opinion, the physician 
indicated that the veteran's heart condition was definitely 
related to his peripheral vascular disease.  The physician 
further opined that the veteran's war injury caused his 
peripheral vascular disease and compromised his circulation.  

The claims folder contains a July 2004 VA medical opinion 
which stated that there was "absolutely no connection 
between" the veteran's residuals of hypertension, atrial 
fibrillation, myxomatous mitral valve, and delayed diagnosis 
as to the cause of the mitral regurgitation.  The physician 
noted that the veteran's "unfortunated [sic] residual of his 
combat experiences did not in anyway contribute of his 
illness or his death".  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  In its June 2003 Remand, the 
Board directed the RO to obtain a medical opinion as to 
whether it is as likely as not that a service-related 
disability substantially or materially contributed to his 
death, and whether or not a service-connected disability 
affected a vital organ, and, if so, whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  

In a September 2005 statement, the veteran's representative 
points out that the VA physician's July 2004 medical opinion 
was inadequate as it did not specifically address whether the 
veteran's service-connected disabilities substantially or 
materially contributed to his death.  Further, it was noted 
that the examiner did not discuss whether the veteran's 
service-connected disabilities affected a vital organ or 
whether the debilitating effect of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  Given the examiner's failure to 
specifically discuss whether the veteran's service-connected 
disabilities (PTSD and trench foot) were contributory causes 
of his death in the July 2004 VA medical opinion, the Board 
finds it is necessary to obtain a clarification opinion from 
the July 2004 VA examiner in order to decide the claim.

Accordingly, this case is REMANDED for the following:

1.  Send the veteran's claim file and a 
copy of this REMAND to the July 2004 VA 
examiner for a clarification opinion.  
After reviewing the veteran's claims 
file, the examiner should express an 
opinion as to whether it is at least 
likely than not (i.e., a probability of 
50 percent or greater) that the veteran's 
service-connected disability of PTSD was 
a contributory cause of his death under 
38 C.F.R. § 3.312 (2005).  The examiner 
should also express an opinion as to 
whether it is at least likely than not 
(i.e., a probability of 50 percent or 
greater) that the veteran's service-
connected trench foot/cold injury 
disability residuals were a contributory 
cause of his death under 38 C.F.R. § 
3.312 (2005).  In making these 
determinations, the examiner should 
indicate if either of the veteran's 
service-connected disabilities (PTSD or 
trench foot residuals) contributed 
substantially or materially to his death, 
combined to cause death, or aided 
assistance to the production of his 
death.  Further, the examiner should 
specifically address whether either of 
the veteran's service-connected 
disabilities (PTSD or trench foot 
residuals) affected a vital organ and if 
so, whether the debilitating effect of 
the service-connected disability rendered 
the veteran less capable of resisting the 
effects of other diseases.    If the July 
2004 VA examiner is not available, an 
additional VA opinion addressing the 
questions discussed above should be 
obtained.

2.  Thereafter, readjudicate the 
appellant's claim for entitlement to 
service connection for the veteran's 
cause of death.  If the claim remains 
denied, issue a SSOC to the appellant and 
her representative.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

